                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

FERISSA TALLEY,                            )
                                           )
                      Plaintiff,           )
                                           )
vs.                                        )       Case No. 19-00493-CV-W-ODS
                                           )
U.S. DEPARTMENT OF LABOR,                  )
                                           )
                      Defendant.           )



      ORDER AND OPINION DENYING PLAINTIFF’S MOTION TO RECONSIDER
       Pending is Plaintiff’s Motion to Reconsider and Reverse Order Granting
Defendant’s Motion to Stay. Doc. #15. For the following reasons, the motion is denied.


                                   I.   BACKGROUND
       In June 2019, Plaintiff Ferissa Talley filed a FOIA action in this Court, seeking the
release of documents from Defendant United States Department of Labor. Doc. #1.
Plaintiff sought the same documents that another individual, Jack Jordan, sought in one
of his FOIA requests. Jordan, proceeding pro se, previously filed a lawsuit in this Court.
Jordan v. United States Dep’t of Labor, No. 18-06129 (W.D. Mo.) (hereinafter, “the
Jordan matter”). In the Jordan matter, the Court dismissed one claim and granted
summary judgment in Defendant’s favor on the other claim. The Jordan matter was
appealed to the Eighth Circuit Court of Appeals.
       After the above-captioned matter was filed, Defendant moved to stay the case
pending disposition of the Jordan matter before the Eighth Circuit. Doc. #4. Plaintiff
opposed the motion. Doc. #5. In July 2019, the Court granted Defendant’s request to
stay this matter pending the Eighth Circuit’s disposition of the Jordan matter. Doc. #7.
       In October 2019, Jordan, who was recently admitted to practice in this Court,
entered his appearance as Plaintiff’s counsel. Doc. #8. Thereafter, the Court permitted
Plaintiff’s now-former counsel, Joshua Sanders, to withdraw. Doc. #11. Plaintiff, now
represented by Jordan, filed a motion seeking reconsideration of the Court’s decision
staying the matter. Doc. #15. Defendant did not respond to the motion, and the time for
doing so has passed. L.R. 7.0(c).


                                 II.          LEGAL STANDARDS
                            A.         Motion for Reconsideration
       Plaintiff’s motion seeks relief pursuant to Rule 54(b) of the Federal Rules of Civil
Procedure. Rule 54(b) provides district courts with the “inherent power to reconsider
and modify an interlocutory order any time prior to the entry of judgment.” K.C. 1986
Ltd. P’ship v. Reade Mfg., 472 F.3d 1009, 1016-17 (8th Cir. 2007); Fed. R. Civ. P.
54(b). “Motions for reconsideration serve a limited function: to correct manifest errors of
law or fact or to present newly discovered evidence.” Arnold v. ADT Sec. Servs., Inc.,
627 F.3d 716, 721 (8th Cir. 2010). “Such a motion is to be granted only in exceptional
circumstances requiring extraordinary relief.” Minn. Supply Co. v. Raymond Corp., 472
F.3d 524, 534 (8th Cir. 2006).


                                       B.       Motion to Stay
       As explained in the Court’s prior decision, “[a] district court has broad discretion
to stay proceedings when appropriate to control its docket.” Sierra Club v. U.S. Army
Corps of Eng’rs, 446 F.3d 808, 816 (8th Cir. 2006) (citing Clinton v. Jones, 520 U.S.
681, 706 (1997)). District courts have the “inherent power” to stay litigation “to control
its docket, conserve judicial resources, and provide for a just determination of the cases
pending before it.” Contracting Nw., Inc. v. City of Fredericksburg, 713 F.2d 382, 387
(8th Cir. 1983) (citation omitted).


                                       III.     DISCUSSION
       In the pending motion, Plaintiff raises nearly all of the same arguments she
raised in response to Defendant’s motion to stay. In fact, several portions of the
pending motion are identical to Plaintiff’s opposition to the motion to stay. Compare
Doc. #5, at 16-21, 23-26, with Doc. #15, at 7-11, 14-15, 17-21. Because the Court has
already considered the previously raised arguments, it will only address the one
argument Plaintiff did not raise in response to Defendant’s motion to stay.



                                                   2
       According to Plaintiff, Defendant, in its appellate brief in the Jordan matter, raised
“two new defenses related to [Plaintiff’s] case (res judicata and ‘confidential’ prong of
FOIA Exemption 4).” Doc. #15, at 11. She contends these defenses “must be
presented to and adjudicated by this Court under controlling law before they can be
reviewed by the Court of Appeals….” Id. Plaintiff argues, “[t]his Court must address
‘the important concerns about’ the ‘hazard that the prior proceedings were seriously
defective” and also “must find that the DOL proved that D.C. courts afforded Jordan a
‘full and fair opportunity for judicial resolution of the same issue’ in this case.” Id. at 12.
       Contrary to Plaintiff’s argument, these defenses are not at issue in her case. No
answer or motion to dismiss has been filed, and therefore, these defenses, if applicable,
have not been raised. Additionally, these arguments appear pertain specifically to
Jordan, not Plaintiff. Further, even if these arguments were relevant to Plaintiff’s claims,
the arguments were raised with the Eighth Circuit. Given the posture of the Jordan
matter, those issues will be more expeditiously resolved by the Eighth Circuit.
       Plaintiff’s motion to reconsider does not seek to correct manifest errors of law or
fact and does not present newly discovered evidence. In addition, the motion does not
demonstrate “exceptional circumstances” requiring the Court to grant the “extraordinary
relief” she seeks. Moreover, as stated in its prior decision, staying this matter will
conserve the parties’ and the judiciary’s time and resources in that the same issues and
arguments will not have to be relitigated while awaiting a decision from the Eighth
Circuit. Accordingly, the Court denies Plaintiff’s motion for reconsideration.


                                    IV.    CONCLUSION
       For the foregoing reasons, Plaintiff’s Motion to Reconsider and Reverse Order
Granting Defendant’s Motion to Stay is denied.
IT IS SO ORDERED.
                                                     /s/ Ortrie D. Smith
DATE: November 18, 2019                              ORTRIE D. SMITH, SENIOR JUDGE
                                                     UNITED STATES DISTRICT COURT




                                               3
